                                          Case 3:21-mj-70244-MAG Document 25 Filed 04/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 21-mj-70244-MAG-1 (JSC)
                                                        Plaintiff,
                                   8
                                                                                            DETENTION ORDER
                                                 v.
                                   9

                                  10     CRISTIAN MORAN-GARCIA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant is charged by complaint with possession with intent to distribute

                                  14   methamphetamine in violation of 21 U.S.C. 841(a)(1) and (b)(1)(B)(vii). He made his initial

                                  15   appearance on the charge on February 16, 2021, appeared at a status conference on February 18,

                                  16   2021, and for a detention hearing on February 24, 2021. At the detention hearing on February 24,

                                  17   2021 Defendant waived findings without prejudice to his seeking release at a later time.

                                  18          He sought his release in April 2021. The Court held detention hearings on April 2, 2021,

                                  19   April 16, 2021 and April 19, 2021. At each hearing Defendant was represented by his counsel

                                  20   August Gugelmann and the United States was represented by Kenneth Chambers. Pretrial

                                  21   Services recommended Defendant’s detention based on a risk of non-appearance. After carefully

                                  22   considering Defendant’s history and his proposed sureties the Court agrees that Defendant poses a

                                  23   risk of non-appearance that cannot be mitigated with conditions.

                                  24          First, there is a presumption that Defendant poses a risk of nonappearance given the nature

                                  25   of the charges in this case. See 18 U.S.C. § 3142(e)(3)(a).

                                  26          Second, Defendant’s lack of employment, lack of a stable residence, substance abuse

                                  27   history and family ties to the Honduras where he lived until three years ago all create a risk of

                                  28   nonappearance. Further, pretrial reports that when he was arrested on this charge following a
                                          Case 3:21-mj-70244-MAG Document 25 Filed 04/21/21 Page 2 of 3




                                   1   vehicle stop, he did not comply with the officers’ command to exit his vehicle.

                                   2          Third, the proposed sureties are not in a position to have influence over Defendant and

                                   3   ensure that he complies with conditions of release. While his fiancé offered to sign a bond on his

                                   4   behalf, she testified that they had been together for 5 years and told pretrial she and Defendant had

                                   5   been together 4 to 5 years. But Defendant has only been in the United States for 3. She was also

                                   6   unaware that he had 5 sisters who reside in the Honduras, even though Defendant reported that he

                                   7   has contact with his sisters three times weekly. Further, the fiancé did not know the name of the

                                   8   pub where she reported Defendant worked in 2020 and 2021. Finally, Defendant’s fiancé stated

                                   9   that she does not believe Defendant needs substance abuse treatment even though she reported that

                                  10   Defendant does “coke” and “sometimes does crack”; Defendant, however, reported that he has

                                  11   been hospitalized twice due to overdose on at least two occasions, most recently a few days before

                                  12   his arrest. And Defendant did not appear to know his fiancé’s last name. The other proposed surety
Northern District of California
 United States District Court




                                  13   admitted she does not really know Defendant and instead offered to be surety in support of her

                                  14   friend, Defendant’s finance.

                                  15          Accordingly, Defendant is detained. These findings are made without prejudice to

                                  16   Defendant’s right to seek review of his detention should new information arise.

                                  17          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

                                  18          1.      Defendant is committed to the custody of the Attorney General for confinement in

                                  19   a corrections facility separate, to the extent practicable, from persons awaiting or serving

                                  20   sentences or being held in custody pending appeal;

                                  21          2.      Defendant be afforded reasonable opportunity for private consultation with

                                  22   counsel; and

                                  23          3.      On order of a court of the United States or on request of an attorney for the

                                  24   government, the person in charge of the corrections facility in which the defendant is confined

                                  25   shall deliver the defendant to an authorized United States marshal for the purpose of any

                                  26   appearance in connection with a court proceeding.

                                  27

                                  28
                                                                                         2
                                          Case 3:21-mj-70244-MAG Document 25 Filed 04/21/21 Page 3 of 3




                                   1          IT IS SO ORDERED.

                                   2   Dated: April 21, 2021

                                   3
                                                                                     JACQUELINE SCOTT CORLEY
                                   4                                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             3
